Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-5 and 10-14 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Chinese Patent Pub. No.: CN105159319B that was filed in 2015 (hereinafter “the ‘319 reference”) in view of NPL,  Rosnell, T. et al., Point Cloud Generation from Aerial Image Data Acquired by a Quadrocopter Type Micro Unmanned Aerial Vehicle and a Digital Still Camera, Finnish Geodetic Institute, Geodeetinrinne 2, 02430 Masala, Finland, Sensors 2012, 12(1), 453-480; (https://doi.org/10.3390/s120100453)( Published: 4 January 2012) (hereinafter “Rosnell”).

    PNG
    media_image1.png
    806
    568
    media_image1.png
    Greyscale
In regard to claim 1, and claim 10, the ’319 reference discloses “…1. (Currently Amended) A method for planning a navigation region of an unmanned aerial vehicle, comprising:
acquiring a plurality of sampling points or marked information of a strip-shaped geographical region shown by an electronic map (see FIG. 8-9; see claims 1-9)
determining a target surveying pattern according to the plurality of sampling points or marked information of the strip-shaped geographical region shown by the electronic (see FIG. 8-9; see claims 1-9)
The ‘319 reference is silent but Rosnell  discloses “…generating a flight operation region for the strip-shaped geographical region according to a trend of the target surveying pattern”. (see paragraph 455 where a micro drone has a camera 21 to capture images) (See FIG. 8 where the point cloud is determined from the images of the first pass and a second pass to create a rich point cloud with the x, y, z position of all of the features of the topography and page 460-467); (see page 459-460 and FIG. 2 where the UAV makes 11 target paths and additional control points to determine an accuracy of 2 cm and 251 images in 24 image strips are  (see page 458-461 and 462-466 and FIG. 7-8 where the Microsoft synth program can create a point cloud from the multiple camera images and resulting in FIG. 8 from the image strips)
                It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Rosnell with the disclosure of the ‘319 before the time of the effective filing date of the disclosure since the ‘319 teaches that an optical device being located in a first UAV device can provide a 2D image to provide multiple images and to then synthesize the images for formulating a point cloud map of a target area. This can be used to determine features of the site and topography with accuracy using a position and a pose of the optical device of the UAV.  This can be provided on the fly without an extensive set up using a LIDAR range finder.   See pages 455-457 of the Rosnell NPL.

In regard to claim 2, and 11, the ‘319 discloses “…2. (Currently Amended) The method according to claim 1, wherein determining a target surveying pattern according to the plurality of sampling points or marked information of the strip-shaped geographical region shown by the electronic  comprises:
connecting the plurality of sampling points in a sampling order to generate a target surveying pattern. (see FIG. 8-9; see claims 1-9)
In regard to claim 3 and claim 12, the ‘319 discloses “…3. (Currently Amended) The method according to claim 1 
generating a trend line along the trend of the target surveying pattern; and
generating a flight operation region for the strip-shaped geographical region by taking the trend line as a positioning reference”.(See FIG. 8 where “..as shown in figure 8, by taking region 1 to be sprayed as an example, unmanned plane is sat in the navigation for getting the marginal point in region 1 to be sprayed After mark, region 1 to be sprayed can be surrounded with the rectangle (thick dashed line as 
Exemplary, unmanned plane can be according to pre-set flight height HY, the angle [alpha] of shower nozzle sprayed insecticide on unmanned plane, Using formula：The cover width L that unmanned plane is sprayed insecticide is calculated,So The cover width L that the unmanned plane obtained afterwards according to the calculating is sprayed insecticide, unmanned plane is planned using serpentine path planning method Navigation way.As shown in figure 9, the example signal for the bar navigation route planned for unmanned plane using serpentine path planning method Figure. Further alternative, in another application scenarios of the embodiment of the present invention, S207 can specifically .)
In regard to claim 4, and claim 13, the ‘319 discloses “4. (Original) The method according to claim 3, wherein generating a trend line along the trend of the target surveying pattern comprises:
determining a reference point in the target surveying pattern; and
generating a trend line passing through the reference point along the trend of the target surveying pattern”. .(See FIG. 8 where “..as shown in figure 8, by taking region 1 to be sprayed as an example, unmanned plane is sat in the navigation for getting the marginal point in region 1 to be sprayed After mark, region 1 to be sprayed 
Exemplary, unmanned plane can be according to pre-set flight height HY, the angle [alpha] of shower nozzle sprayed insecticide on unmanned plane, Using formula：The cover width L that unmanned plane is sprayed insecticide is calculated,So The cover width L that the unmanned plane obtained afterwards according to the calculating is sprayed insecticide, unmanned plane is planned using serpentine path planning method Navigation way.As shown in figure 9, the example signal for the bar navigation route planned for unmanned plane using serpentine path planning method Figure. Further alternative, in another application scenarios of the embodiment of the present invention, S207 can specifically .)

In regard to claim 5 and 14, the ‘319 reference discloses “…5. (Original) The method according to claim 4, wherein the reference point comprises a midpoint, and determining a reference point in the target surveying pattern comprises:
querying coordinates of the plurality of sampling points; and
calculating an average value of the coordinates of the plurality of sampling points as coordinates of the midpoint.  (See 
The claims 5-10 recite an optimization of the surveying path which only involves routine skill in the art and is prima facie obvious.  See MPEP sec. 2144.05 that recites " In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].” The court stated that “by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.”).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.”). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining “[t]hat which infringes if later anticipates if earlier”); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% 

Claims 6 and 15 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Chinese Patent Pub. No.: CN105159319B that was filed in 2015 (hereinafter “the ‘319 reference”) in view of NPL,  Rosnell, T. et al., Point Cloud Generation from Aerial Image Data Acquired by a Quadrocopter Type Micro Unmanned Aerial Vehicle and a Digital Still Camera, Finnish Geodetic Institute, Geodeetinrinne 2, 02430 Masala, Finland, Sensors 2012, 12(1), 453-480; (https://doi.org/10.3390/s120100453)( Published: 4 January 2012) (hereinafter “Rosnell”) and in view of Chinese Patent Pub. No.: CN 109101940A.

In regard to claim 6 and 15, the primary reference is silent but the ‘940 teaches “…6. (Original) The method according to claim 4, wherein generating a trend line passing through the reference point along the trend of the target surveying pattern comprises:
assigning extreme coordinates of the target surveying pattern to extreme points;
connecting the extreme points to obtain a reference line segment; and
generating a trend line parallel to the reference line segment through the reference point”. (see claims 1-6)
                It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of the ‘194 with the disclosure of the ‘319 before the time of the effective filing date of the disclosure since the ‘194 Chinese publication teaches that a drone extreme data point can be removed using an algorithm.   This can provide improved accuracy of the method.  See  claims 1-6.
Claims 7 and 16 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Chinese Patent Pub. No.: CN105159319B that was filed in 2015 (hereinafter “the ‘319 reference”) in view of NPL,  Rosnell, T. et al., Point Cloud Generation from Aerial Image Data Acquired by a Quadrocopter Type Micro Unmanned Aerial Vehicle and a Digital Still Camera, Finnish Geodetic Institute, Geodeetinrinne 2, 02430 Masala, Finland, Sensors 2012, 12(1), 453-480; (https://doi.org/10.3390/s120100453)( Published: 4 January 2012) (hereinafter “Rosnell”).

In regard to claim 7 and 16, the ‘319 discloses “…7. (Original) The method according to claim 3, wherein the flight operation region comprises one or more sub-operation regions, and generating a flight operation region for the strip-shaped geographical region by taking the trend line as a positioning reference comprises:
calculating an operation width covering the target surveying pattern;
calculating an operation length of the unmanned aerial vehicle flying under the operation width; and
taking the operation length and expanding the operation width sequentially on the trend line to generate a sub-operation region of a single flight operation. .(See FIG. 8 where “..as shown in figure 8, by taking region 1 to be sprayed as an example, unmanned plane is sat in the navigation for getting the marginal point in region 1 to be sprayed After mark, region 1 to be sprayed can be 
Exemplary, unmanned plane can be according to pre-set flight height HY, the angle [alpha] of shower nozzle sprayed insecticide on unmanned plane, Using formula：The cover width L that unmanned plane is sprayed insecticide is calculated,So The cover width L that the unmanned plane obtained afterwards according to the calculating is sprayed insecticide, unmanned plane is planned using serpentine path planning method Navigation way.As shown in figure 9, the example signal for the bar navigation route planned for unmanned plane using serpentine path planning method Figure. Further alternative, in another application scenarios of the embodiment of the present invention, S207 can specifically .)
Claims 8-9 and 17-18, 19, and 22 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Chinese Patent Pub. No.: CN105159319B that was filed in 2015 (hereinafter “the ‘319 reference”) in view of NPL,  Rosnell, T. et al., Point Cloud Generation from Aerial Image Data Acquired by a Quadrocopter Type Micro Unmanned Aerial Vehicle and a Digital Still Camera, Finnish Geodetic Institute, Geodeetinrinne 2, 02430 Masala, Finland, Sensors 2012, 12(1), 453-480; (https://doi.org/10.3390/s120100453)( Published: 4 January 2012) (hereinafter “Rosnell”) and in further in view of U.S. Patent Application Pub. No. US 2017/0334559A1 to Bouffard that was filed in 2016. 
    PNG
    media_image2.png
    510
    624
    media_image2.png
    Greyscale

In regard to claim 8, and 17, the primary reference is silent but Bouffard teaches “….8. (Original) The method according to claim 7, wherein calculating an operation width covering the target surveying pattern comprises:
calculating a vertical distance from each point in the target surveying pattern to the trend line; and (see FIG. 3 where the user device has a user interface 310 and 316 to determine the flight path 
    PNG
    media_image3.png
    460
    485
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    317
    396
    media_image4.png
    Greyscale

setting twice the sum of a maximum vertical distance and a preset buffer distance as the operation width. (see FIG. 2c-2f where the land area is specified as block 216 and a flight plan of 222 is shown for survey and take off and landing); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of BOUFFARD and the disclosure of the ‘319 since teaches BOUFFARD that a flight package can be uploaded to the survey drone. This package can include having a boundary and also obstacles to be encountered and a minimum turning radius for the drone. Then a flight pattern can be derived with an order of each inspection leg.  The drone can move to a number of legs or repeat certain legs when it is desired to not miss any objects of interest. The drone can then obtain sensor data along each leg and a navigation order can be selected for each leg.    This can provide an improved autonomous surveying robot.  See claims 1-19 and paragraph 1-12 of Bouffard. 

    PNG
    media_image2.png
    510
    624
    media_image2.png
    Greyscale

In regard to claim 9 and claim 18, the primary reference is silent but Bouffard teaches “9. (Original) The method according to claim 7, wherein taking the operation length and expanding the operation width sequentially on the trend line to generate a sub-operation region of a single flight operation comprises: 
    PNG
    media_image5.png
    638
    780
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    534
    703
    media_image6.png
    Greyscale
setting the trend line as a center line of the sub-operation region; (see FIG. 1a where the trend can be provided in a east west pattern or in FIG. 1b it can be set in a north south repeating pattern as desired) 
sequentially determining operation starting points in the trend line; (see FIG. 1a where the trend can be provided in a east west pattern or in FIG. 1b it can be set in a north south repeating pattern as desired and where the width of the legs 16 can be changed by the user’s terminal for the geofenced input )
setting the operation length from the operation starting points to determine an operation end point sequentially to obtain a sub-center line segment; and (see FIG. 2e where the operation length of each leg is specified and to sequentially repeat; see paragraph 55 where the pattern can specify the turns and the legs and the width and the distance)

    PNG
    media_image7.png
    531
    532
    media_image7.png
    Greyscale
sequentially expanding half of the operation width in a vertical direction of the sub-center line segment respectively to obtain a sub-operation region of a single flight operation. (see FIG. 3 where the user device has a user interface 310 and 316 to determine the flight path with a second user device ground system and then the flight package is provided to the UAV 320) (see FIG. 2a-b where a geo-fence area can be specified in block 206 or a landing areas or a launch area 206; see FIG. 2b where the path can take any number of shapes 214-212 to expand out the surveying of the drone along the new legs); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of BOUFFARD and the disclosure of the ‘319 since teaches BOUFFARD that a flight package can be uploaded to the survey drone. This package can include having a boundary and also obstacles to be encountered and a minimum turning radius for the drone. Then a flight pattern can be derived with an order of each inspection leg.  The drone can move to a number of legs or repeat certain legs when it is desired to not miss any objects of interest. The drone can then obtain sensor data along each leg and a navigation order can be selected for each leg.    This can provide an improved autonomous surveying robot.  See claims 1-19 and paragraph 1-12 of Bouffard. 

    PNG
    media_image8.png
    544
    712
    media_image8.png
    Greyscale

The primary reference is silent but Bouffard teaches “…19. (Currently Amended) A remote control, comprising:
one or more processors; and
instructions in one or more computer readable media stored thereon, which, when executed by the one or more processors, cause the remote control to perform the method
  according to claim 1.”  (see remote control in FIG. 2a with icons for control of the remote drone in block 206)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of BOUFFARD and the disclosure of the ‘319 since teaches BOUFFARD that a flight package can be uploaded to the survey drone. This package can include having a boundary and also obstacles to be encountered and a minimum turning radius for the drone. Then a flight pattern can be derived with an order of each inspection leg.  The drone can move to a number of legs or repeat certain legs when it is desired to not miss any objects of interest. The drone can then obtain sensor data along each leg and a navigation order can be selected for each leg.    This can provide an improved autonomous surveying robot.  See claims 1-19 and paragraph 1-12 of Bouffard. 

 
    PNG
    media_image9.png
    747
    652
    media_image9.png
    Greyscale

The primary reference is silent but Bouffard teaches “…22.(New) The method according to claim 7, the making information comprises: curves, straight lines, or block diagrams of the strip-shaped geographical region” (see FIG. 2e to 2f).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of BOUFFARD and the disclosure of the ‘319 since teaches BOUFFARD that a flight package can be uploaded to the survey drone. This package can include having a boundary and also obstacles to be encountered and a minimum turning radius for the drone. Then a flight pattern can be derived with an order of each inspection leg.  The drone can move to a number of legs or repeat certain legs when it is desired to not miss any objects of interest. The drone can then obtain sensor data along each leg and a navigation order can be selected for each leg.    This can provide an improved autonomous surveying robot.  See claims 1-19 and paragraph 1-12 of Bouffard. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668